            Case 2:21-cv-00126-APG-NJK Document 5 Filed 04/06/21 Page 1 of 2



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     RONALD ALLISON,                                       Case No. 2:21-cv-00126-APG-NJK
6                                              Plaintiff,                     ORDER
7            v.
8     CLARK COUNTY DETENTION CENTER
      MEDICAL DEPT.,
9
                                             Defendant.
10
11   I.     DISCUSSION
12          On January 22, 2021, Plaintiff, who indicated he was an inmate of the Clark County
13   Detention Center ("CCDC") submitted a notice of lawsuit of discrimination. Docket No. 1-1.
14   Plaintiff did not file a complaint or an application to proceed in forma pauperis.
15          On January 25, 2021, this Court ordered Plaintiff to file a complaint and a fully complete
16   application to proceed in forma pauperis on or before March 26, 2021. Docket No. 3. Although
17   Plaintiff placed a San Angelo, Texas, address on the envelope containing his initial filing, the
18   Court's January 25, 2021 order was only mailed to Plaintiff at the CCDC. On February 8, 2021,
19   the Court's January 25, 2021 order was returned as undeliverable. Docket No. 4. The March 26,
20   2021 deadline has passed. However, because the Court did not originally mail the January 25,
21   2021 order to Plaintiff at the Texas address, the Court will now provide Plaintiff one final
22   opportunity to file a complaint and a fully complete application to proceed in forma pauperis for
23   a non-prisoner on or before May 6, 2021. Absent unusual circumstances, no further extensions
24   will be granted.
25   II.    CONCLUSION
26          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to this
27   Court on or before May 6, 2021.
28          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the approved
             Case 2:21-cv-00126-APG-NJK Document 5 Filed 04/06/21 Page 2 of 2



1
     form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The Clerk of the Court
2
     will also send Plaintiff a copy of his notice of lawsuit of discrimination, Docket No. No. 1-1.
3
             IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
4
     form application to proceed in forma pauperis by a non-prisoner, as well as the document entitled
5
     information and instructions for filing an in forma pauperis application.
6
             IT IS FURTHER ORDERED that, on or before May 6, 2021, Plaintiff shall either file a
7
     fully complete application to proceed in forma pauperis by a non-prisoner or pay the full $402
8
     filing fee.
9
             IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and an application
10
     to proceed in forma pauperis by a non-prisoner or pay the full $402 filing fee for a civil action on
11
     or before May 6, 2021, this case will be subject to dismissal without prejudice for Plaintiff to file
12
     a new case with the Court when Plaintiff is able to file a complaint and an application to proceed
13
     in forma pauperis by a non-prisoner or pays the full $402 filing fee.
14
             DATED: April 6, 2021.
15
16
                                                   NANCY J. KOPPE
17                                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
